DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/20; 5/13/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an email of Applicant’s representative Ms. Shoko Leek on 10/6/21. 
Please amend the claims as below:

1.         A reception apparatus comprising:
            a receiving circuit which, in operation, receives a MAC frame from a transmission apparatus over a primary channel, the MAC frame including a first type of schedule element and a second type of schedule element, the first type of schedule element corresponding to channel allocation(s) over the primary channel and the 
            a signal processing circuit which, in operation, determines the channel allocations over the plurality of channels, by using at least the second type of schedule element included in the MAC frame,
            wherein for a channel allocation where the plurality of channels includes the primary channel,
                                     the first type of schedule element includes an Allocation field containing allocation time information; and
                                    the second type of schedule element includes a Channel Allocation field containing supplemental allocation information to the Allocation field in the first type of schedule element, and
                        wherein for another channel allocation where the plurality of channels does not include the primary channel,
                                    the second type of schedule element includes a Channel Allocation field containing complete allocation information regarding the another channel allocation over the plurality of channels.

Double Patenting
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-16 of U.S. Patent No. 10,757,723.  Although the claims at issue are not identical, they are not patentably distinct from each other because while directed to different apparatus (i.e., a reception apparatus in instant application and a transmission apparatus in the reference patent), both instant application and the references patent recite apparatus performing generalized complimentary functions with the same features.  The mapping of claims comparison is provided as below. 

Claim No.
Instant Application
Claim No.
Referenced Patent No. 10,757,723
1
A reception apparatus comprising:
7
A transmission apparatus comprising:

a receiving circuit which, in operation, receives a MAC frame from a transmission apparatus over a primary channel, the MAC frame including a first type of schedule element and a second type of schedule element, the first type of schedule element corresponding to channel allocation(s) over the primary channel and the second type of schedule element corresponding to channel allocations over a plurality of channels;

a transmission-signal generating circuit which, in operation, generates a MAC frame including a first type of schedule element and a second type of schedule element, the first type of schedule element corresponding to channel allocation(s) over a primary channel and the second type of schedule element corresponding to channel allocation(s) over a plurality of channels;

and a signal processing circuit which, in operation, determines the channel allocations over the plurality of channels, by using at least the second type of schedule element included in the MAC frame,

and a transmitting circuit which, in operation, transmits the generated MAC frame over the primary channel,

wherein for a channel allocation where the plurality of channels includes the primary channel, the first type of schedule element includes an Allocation field containing allocation time information; and the second type of schedule element includes a Channel Allocation field containing supplemental allocation information to the Allocation field in the first type of schedule element, and

wherein, for a channel allocation where the plurality of channels includes the primary channel, the first type of schedule element includes an Allocation field containing allocation time information; and the second type of schedule element includes a Channel Allocation field containing supplemental allocation information to the Allocation field in the first type of schedule element, and

wherein for another channel allocation where the plurality of channels does not include the primary channel, the second type of schedule element includes a Channel Allocation field containing complete allocation information regarding the other channel allocation over the plurality of channels.

wherein for another channel allocation where the plurality of channels does not include the primary channel, the second type of schedule element includes a Channel Allocation field containing complete allocation information regarding the other channel allocation over the plurality of channels.


	The terminal disclaimer filed on 10/7/21 overcomes the double patenting rejection. 



Allowable Subject Matter
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, “wherein for a channel allocation where the plurality of channels includes the primary channel, the first type of schedule element includes an Allocation field containing allocation time information; and the second type of schedule element includes a Channel Allocation field containing supplemental allocation information to the Allocation field in the first type of schedule element, and wherein for another channel allocation where the plurality of channels does not include the primary channel, the second type of schedule element includes a Channel Allocation field containing complete allocation information regarding the other channel allocation over the plurality of channels” (claims 1, 6).  The closest prior art found, which was previously cited, is as follows:

Huang et al. (U.S. Patent Application Publication No. 2019/0110285), which is directed to resource allocation notification method and apparatus; and teaches that a terminal device performs multi-channel extension transmission needs to first obtain primary allocation information by using an allocation field in the existing extended schedule element, then obtain supplementary allocation information by using an allocation field in the new extended schedule element (par [0112]); if the wireless access point allocates only one channel to a terminal device, the terminal device needs to obtain only the allocation information in the existing extended schedule element, and does not need to obtain allocation information in a new extended schedule element (par [0113]); 
Cariou et al. (U.S. Patent Application Publication No. 2019/0159239), which is directed to centralized channel access for primary and secondary channels in a wireless local-area network; and teaches that PCP/AP can only be one of the STAs allocated in the secondary channels if it is not scheduled in the primary allocation (par [0028]); 
Park et al. (U.S. Patent Application Publication No. 2018/0255537), which is directed to operation method in wireless LAN system and apparatus therefor; and teaches that if the at least one channel except the primary channel is allocated to STAs, the STAs is unable to use the primary channel of the system, and thus, it is necessary to establish a configuration for using a separate channel as a primary channel during a period in which the at least one separate channel that can be used as the primary channel (par [0090]); and
Lou et al. (U.S. Patent Application Publication No. 2019/0208463), which is directed to multi-channel setup mechanisms and waveform designs for millimeter wave (MMW) systems; and teaches AP/PCP transmits a beacon frame sent on the primary channel and includes at least a multi-channel SP/CBAP allocation (par [0104]); an extended schedule information element is used to carry SP/CBAP scheduling information, and extended to signal additional information (par [0124]).  

None of these references, taken alone or in any reasonable combination, teach the claims as recited, “wherein for a channel allocation where the plurality of channels includes the primary channel, the first type of schedule element includes an Allocation field containing allocation time information; and the second type of schedule element includes a Channel Allocation field containing supplemental allocation information to the Allocation field in the first type of schedule element, and wherein for another channel allocation where the plurality of channels does not include the primary channel, the second type of schedule element includes a Channel Allocation field containing complete allocation information regarding the other channel allocation over the plurality of channels” (claims 1, 6) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414